EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Ms. Allison M. Tulino, Esq. (Reg. No. 48,317) on March 16, 2022.

The application has been amended as follows: 
Claims 1-8,10 and 11 are CANCELED.
13.   (New) A fixture for a drinking water purification system, the fixture comprising:
a water supply line;                 
a cold water line in fluid communication with the water supply line;
a hot water line in fluid communication with the water supply line; 
a connecting piece;
a heater on or in the hot water line;
a filter cartridge;
a filter cartridge holder having a port in fluid communication with the cold water line; and
a connection adapter for placing the hot water line in fluid communication with the cold water line, 
the fixture being selectively operable between two modes:
a filtration mode wherein the filter cartridge is installed in the filter cartridge holder such that a flow path of the cold water line is defined such that the inflowing cold water flows from the cold water line into the filter cartridge and is filtered; and
a disinfection mode wherein the connection adapter is installed in the filter cartridge holder instead of the filter cartridge, and a connecting portion of the connection adapter is connected to the connecting piece which places the hot water line in fluid communication with the cold water line, thus permitting the feeding of heated water for purposes of disinfection through the connection adapter and the cartridge holder to areas of the cold water line into which the filtered drinking water is usually guided, to flush and/or disinfect the areas.

14.          (New) The fixture assembly according to claim 13, wherein the cold water line has at least one cooling unit or a carbonator downstream of the filtering unit.

15.          (New) The fixture assembly according to claim 13, wherein the connecting piece is formed downstream of the heater.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly suggest a fixture for a drinking water purification system including the combination of components specified in new independent claim 13 that are selectively operable between a filtration mode and a disinfection mode as recited in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J POPOVICS whose telephone number is (571) 272-1164. The examiner can normally be reached 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776